Lucille S. Poole, Transferee v. Commissioner.Lucille S. Poole, Transferee v. CommissionerDocket No. 29714.United States Tax Court1951 Tax Ct. Memo LEXIS 239; 10 T.C.M. (CCH) 398; T.C.M. (RIA) 51116; May 8, 1951*239  No appearance for petitioner. Paul E. Waring, Esq., for the respondent.  TURNER Memorandum Findings of Fact and Opinion TURNER, Judge: This proceeding involves the liability of the petitioner as transferee for a deficiency in income tax determined by respondent against her deceased husband, George R. Poole, for the taxable period from January 1, 1945 to July 25, 1945, the date of his death, in the amount of $868.84. At the hearing in this proceeding the case was submitted on the pleadings. Findings of Fact The petitioner is the widow of George R. Poole, deceased, and resides at 2628 Fairview Road, Raleigh, North Carolina. George R. Poole died July 25, 1945. His income tax return for the period January 1, 1945 was filed with the Collector of Internal Revenue at Greensboro, North Carolina. After Poole's death the assets of his estate were distributed to his widow, the petitioner herein. The assets were transferred to her as the beneficiary of his estate and exceeded in amount the deficiency in income tax which has been determined against the decedent and the interest thereon as provided by law. The transfer of the said assets from the estate of George R. Poole*240  to the petitioner left the estate without assets with which to pay the taxes and interest determined to be due. Opinion The correctness of the respondent's determination of deficiency in income tax against the estate of George R. Poole for the taxable period January 1, 1945 to July 25, 1945, was not contested. The facts admitted and appearing of record show that petitioner is liable as transferee of her husband's estate for the income tax deficiency determined against the estate for the period mentioned together with interest as provided by law. Decision will be entered for the respondent.